Citation Nr: 0901305	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record fails to reflect that the veteran 
developed a skin disorder in service or sought treatment for 
a skin disorder for many years after service, and there is no 
competent evidence linking the veteran's skin disorder to 
service.

2.  The evidence of record fails to reflect any complaints of 
ringing of the ears or a diagnosis of tinnitus in service.  
The veteran first sought treatment for tinnitus  many years 
after service, and there is no competent evidence linking the 
veteran's tinnitus to service.




CONCLUSION OF LAW

1.  The criteria for service connection for a skin disorder 
have not been met. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, the veteran was provided with required 
notice by letters dated in April 2005 and August 2005.  With 
respect to the duty to assist, the veteran's VA treatment 
records have been obtained, and there is no indication of 
available relevant records not obtained.  Additionally, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge.  The veteran was not afforded a VA 
examination because no competent evidence links the veteran's 
claimed disabilities to service, and therefore a VA 
examination or medical opinion is not warranted.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

Skin Disorder

At his Board hearing, the veteran testified that while 
serving in Vietnam he developed his current skin disorder, 
which he speculates was caused by herbicide exposure.  The 
veteran further testified that he has had this skin disorder 
since service, although he did not seek treatment until many 
years after service.

The veteran's service medical records are void of any 
reference to, treatment for, or diagnosis of a skin disorder, 
and the veteran's claims file is void of any treatment for a 
skin disorder for approximately 33 years after the veteran's 
discharge from service.  A December 2003 VA treatment record 
reflects that the veteran complained of an occasional rash, 
which he reported itched and was blotchy in appearance.  The 
treating medical professional noted that the rash could be 
tinea and prescribed a topical cream for treatment.  A 
January 2007 VA dermatology treatment record reflects that 
after completing a diagnostic biopsy, the veteran was 
diagnosed with prurigo nodularis.  

While the veteran's treatment records reflect that he is 
currently diagnosed with a skin disorder, there is no 
indication in the veteran's medical records that his skin 
disorder is attributable to service.  The veteran's service 
medical records contain no reference to or treatment for a 
skin disorder, and the first evidence of record of treatment 
for the veteran's skin disorder was approximately 33 years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000) (Service connection may 
be rebutted by the absence of medical treatment for the 
claimed disorder for many years after service.).  Moreover, 
to the extent the  veteran claims that his skin disorder is 
attributable to his herbicide exposure while in Vietnam, the 
Board notes that the veteran's skin disorder is not among 
those diseases for which presumptive service-connection due 
to herbicide exposure has been established.  See 38 C.F.R. 
§ 3.309(e).  Accordingly, because there is no medical 
evidence suggesting a link between the veteran's current skin 
disorder and his time in service, service connection for a 
skin disorder is denied.

Tinnitus

In his statements and hearing testimony, the veteran asserts 
that his tinnitus is attributable to noise exposure to 
military noise while serving in Vietnam.  The veteran's 
military occupational specialty was an ammunition storage 
specialist and he contends he incurred acoustic trauma due to 
his proximity to the Long Binh ammunition depot, from which 
howitzers would regularly fire.  The veteran testified that 
he was subjected to further acoustic trauma during a mortar 
attack in approximately July 1970.

The veteran's service medical records fail to reflect that 
the veteran complained of any hearing impairment, including 
ringing of the ears, during service.  The veteran's post-
service medical records reflect that he first complained of 
unilateral right ear tinnitus in April 2004, and the treating 
medical professional noted a diagnosis of asymmetrical 
tinnitus.  A July 2004 VA treatment record reflects follow-up 
care for the veteran's tinnitus, during which the veteran was 
advised regarding tinnitus masking measures.  

While the veteran's medical records reflect that he is 
currently diagnosed with unilateral right ear tinnitus, they 
contain no suggestion that the veteran's tinnitus is linked 
to service.  In a January 2004 VA psychology treatment 
record, the veteran reported his post-service vocational 
history, which included work in construction as a cement 
finisher, which presumably involved some level of 
occupational noise exposure.  Moreover, the veteran first 
sought treatment for his tinnitus in April 2004, 
approximately 34 years after his discharge from service and 
approximately four months before he filed his service 
connection claim for tinnitus.  The many years between his 
discharge from service and his first treatment of record 
argues against the veteran's contentions with respect to the 
onset and duration of his tinnitus.  Because there is no 
competent record reflecting the presence of tinnitus in 
service, and a continuity of symptoms since service has not 
been credibly established, a basis upon which to establish 
service connection for tinnitus has not been presented.  
Therefore, the veteran's appeal is denied.



ORDER

Service connection for a skin disorder is denied.

Service connection for tinnitus is denied.


REMAND

The veteran is currently diagnosed with PTSD, which he 
attributes to his military experiences while serving in 
Vietnam.  The record reflects that the veteran served in 
Vietnam from September 1969 to September 1970, with a 
military occupational specialty of ammunition storage 
specialist.  He has indicated that while in Vietnam, he was 
assigned to the 71st Ordnance Company, and in his hearing 
testimony, the veteran identified several service-related 
stressors with enough specificity to allow stressor-
corroboration research.  

The veteran has identified the following PTSD stressors: (1) 
experiencing incoming mortars; (2) witnessing Mark Thomas, a 
fellow soldier assigned to the veteran's unit, being shot and 
wounded while in action in December 1969; and (3) patrolling 
the perimeter.  

Efforts to corroborate these reported stressors should be 
made, and if they are corroborated, the veteran should be 
scheduled for a VA examination to determine whether his 
current PTSD is attributable to his reported in-service 
stressors.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity to 
obtain copies of any after action 
reports/operational reports-lessons 
learned or similar document that narrates 
the activities of the 71st Ordnance Company 
from September 1969 to September 1970.  If 
it is not possible to obtain any records 
with such a narration, at a minimum, an 
attempt should be made to obtain any 
available records reflecting whether a 
service member of the veteran's unit named 
Mark Thomas was wounded in action in 
December 1969. 

2.  Once the above requested development 
has been accomplished, the RO should 
conduct any additional development that 
logically follows, including scheduling 
the veteran for a VA PTSD examination if 
any alleged stressor is corroborated.  For 
any such examination as may be conducted, 
the examiner should be provided with the 
veteran's claims file for review, and 
opine whether the veteran has PTSD, and if 
so, whether it is attributable to a 
verified in-service stressor.  A full 
rationale for any conclusion reached 
should be provided.  

3.  Thereafter, the evidence should be 
reviewed, and the claim re-adjudicated.  
If the claim remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 




Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


